Exhibit 24 EDISON INTERNATIONAL POWER OF ATTORNEY The undersigned, EDISON INTERNATIONAL, a California corporation, and certain of its officers and/or directors, do each hereby constitute and appoint W. JAMES SCILACCI, BARBARA E. MATHEWS, POLLY L. GAULT, MARK C. CLARKE, GEORGE T. TABATA, PAIGEW. R. WHITE, MICHAELA.HENRY, DARLAF. FORTE, and BONITAJ.SMITH, or any of them, to act severally as attorney-in-fact, for the purpose of executing and filing with the Securities and Exchange Commission under the Securities Act of 1933, as amended, a registration statement or registration statements and all amendments and/or supplements thereto for the purposes of registering and/or continuing the registration of up to 28,000,000 additional shares of Common Stock of Edison International to be offered and sold through the Edison International 2007 Performance Incentive Plan, granting unto said attorneysin-fact, and each of them, full power and authority to do every act and thing whatsoever necessary for suchpurposes as fully as the undersigned or any of them could do if personally present, hereby ratifying and approving the acts of each of said attorneys-in-fact. Executed at Rosemead, California, as of this 11th day of July, 2011. EDISON INTERNATIONAL By: /s/ Theodore F. Craver, Jr. THEODORE F. CRAVER, JR. Chairman of the Board, President and Chief Executive Officer Edison International Power of Attorney dated July 11, 2011 2007 Performance Incentive Plan (Amended and Restated as of February 24, 2011) Attest: /s/ Barbara E. Mathews BARBARA E. MATHEWS Vice President, Associate General Counsel, Chief Governance Officer and Corporate Secretary Principal Executive Officer and Director: /s/ Theodore F. Craver, Jr. Chairman of the Board, President, THEODORE F. CRAVER, JR.Chief Executive Officer and Director Principal Financial Officer: /s/ W. James Scilacci Executive Vice President, W. JAMES SCILACCIChief Financial Officer and Treasurer Controller and Principal Accounting Officer: /s/ Mark C. Clarke Vice President and Controller MARK C. CLARKE Edison International Power of Attorney dated July 11, 2011 2007 Performance Incentive Plan (Amended and Restated as of February 24, 2011) Additional Directors: /s/ Jagjeet S. Bindra Director /s/ Ronald L. Olson Director JAGJEET S. BINDRA RONALD L. OLSON /s/ Vanessa C.L. Chang Director /s/ James M. Rosser Director VANESSA C.L. CHANG JAMES M. ROSSER /s/ France A. Cordova Director /s/ Richard T. Schlosberg Director FRANCE A. CÓRDOVA RICHARD T. SCHLOSBERG /s/ Charles B. Curtis Director /s/ Thomas C. Sutton Director CHARLES B. CURTIS THOMAS C. SUTTON /s/ Bradford M. Freeman Director /s/ Brett White Director BRADFORD M. FREEMAN BRETT WHITE /s/ Luis G. Nogales Director LUIS G. NOGALES
